Citation Nr: 1026931	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction of the evaluation of the Veteran's 
hypertension, from 20 percent disabling to 10 percent disabling, 
was proper.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).

On May 8, 2009, the Board issued a decision whereby it denied the 
appeal of the reduction for the Veteran's hypertension rating, as 
well as the claims of service connection for a skin disorder, a 
left ankle disorder, and an acquired psychiatric disorder.  By 
that decision, the Board also remanded the claim of service 
connection for a right knee disorder for additional development.

On its own motion, the Board will vacate the May 8, 2009, 
decision.


FINDING OF FACT

Prior to the issuance of a May 8, 2009, Board decision, VA 
received a timely statement from the Veteran in which he 
expressed his desire to testify at a videoconference hearing.


CONCLUSION OF LAW

The Veteran was denied due process by the issuance of the May 8, 
2009, Board decision because he submitted a timely request for a 
hearing; the May 8, 2009, decision in the above captioned appeal 
is vacated.  38 U.S.C.A. §§ 7104, 7107 (West 2002); 38 C.F.R. 
§§ 20.700, 20.904, 20.1304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the Board's 
own motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

As noted in the Introduction, on May 8, 2009, the Board issued a 
decision whereby it denied the appeal of the reduction for the 
Veteran's hypertension rating, as well as the claims of service 
connection for a skin disorder, a left ankle disorder, and an 
acquired psychiatric disorder.  By that decision, the Board also 
remanded the claim of service connection for a right knee 
disorder for additional development.

On May 1, 2009, prior to the issuance of the Board decision, the 
Muskogee RO received from the Veteran a request to testify before 
the Board at a videoconference hearing.  The Veteran's hearing 
request was timely as it was within 90 days following an April 
2009 letter notifying him of the certification of the appeal to 
the Board.  See 38 C.F.R. § 20.1304 (2009).

The Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).  Failure to afford a Veteran a personal hearing is 
considered to be a denial of due process that warrants a vacatur 
of the Board's decision.  See 38 C.F.R. § 20.904(a)(3).  
Accordingly, the Board's May 8, 2009, decision should be vacated 
on these grounds.  The case will be further discussed in the 
remand section below.


ORDER

The May 8, 2009, Board decision in the above captioned appeal is 
vacated.


REMAND

In light of the Board vacating the May 8, 2009, Board decision in 
the above captioned appeal, a remand is necessary so that the 
Veteran may be afforded an opportunity to present testimony 
before a member of the Board during a videoconference hearing 
concerning his claims on appeal.  See 38 U.S.C.A. § 7107(b); 
38 C.F.R. § 20.700(e).

Accordingly, this case is remanded for the following action:

The RO must place the Veteran's name on the 
docket for a videoconference hearing at the 
RO before the Board, according to the date 
of his request for such a hearing.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

